DETAILED ACTION
This action is responsive to the applicant’s amendment/arguments filed on November 03, 2022 for the reissue application control No. 16/999,784. In view of the amendment and arguments, the claim objections in the previous Office action is maintained. New matter rejection is needed in view of the amendment to claim 14 and the prior art rejection is maintained and repeated for the reasons set forth below. This action is FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reminders
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,293,485 (the ‘485 patent) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
 	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  
Status of the Claims
	The following is the status of the claims, relative to the patent claims: 
Claims 1-8 are canceled and claims 9-30 are new. Thus claims 9-30 are pending, among those, claim 9 is independent.
Claim Objections
	Claims 9-30 are objected to because of the following informalities: 
		Regarding new claims, MPEP 1453 (II), in relevant parts, states that:
II.    THE CLAIMS
….
Also pursuant to 37 CFR 1.173(c), each claim amendment must be accompanied by an explanation of the support in the disclosure of the patent for the amendment (i.e., support for all changes made in the claim(s), whether insertions or deletions). The failure to submit an explanation will generally result in a notification to applicant that the amendment before final rejection is not completely responsive (see 37 CFR 1.135(c) ). Such an amendment after final rejection will not be entered.

	In this instant case, claims 9-30 are objected to because there is no explanation of support for each of the new claims. Applicant is required to provide support for each of the new claims in response to this Office action.
Claim Rejections - 35 USC § 251
	 Claim 14 is rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. The added materials which are not supported by the prior patent are as follows:
“a corresponding gate line is formed on a gate insulation layer together with a gate electrode, and a corresponding link line is connected to the corresponding gate line through a link hole which passes through an interlayer insulation film to expose at least a part of the corresponding gate line.”	
Prior Art
Claims 9-30 are examined based on the following reference:
US Patent Application No. 2012/0146886 to Minami et al. (“Minami”)
US Patent 6,486,544 to Hashimoto (“Hashimoto”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 9-21 and 28-30 are rejected under AIA  35 U.S.C. 103 as being obvious over Minami in view of Hashimoto and knowledge of a person with ordinarily skill in the art (POSITA).

Claim 9:
A display device (Title: “Display Apparatus and Electronic Apparatus) comprising: 
a flexible substrate including a display area, a pad area, and a bending area between the display area and the pad area.

    PNG
    media_image1.png
    418
    661
    media_image1.png
    Greyscale


Figs. 2A and 2B of Minami, reproduced above, discloses a flexible substrate 70 including a display area (middle section), pad area 80A (where pads are provided to connect the pixel circuits in the middle section to the peripheral circuits) and the bending area as shown in Fig. 2B. 
 A plurality of insulation films formed on the bending area of the flexible substrate, at least one first hole for bending the bending area passing through a part of at least one of the insulation films.
Minami does not expressly disclose bending holes being disposed in the bending area as called for in the claim. However, adding this missing feature would have been obvious to a POSITA since it has been disclosed and used for bending flexible substrate in the electronics and semiconductor art. For example, Hashimoto discloses semiconductor chips 320, 330 being mounted on flexible substrate 410 with bending holes 400 in a bending area for easier and reliable bending as shown in Fig. 7, reproduced below.

    PNG
    media_image2.png
    259
    527
    media_image2.png
    Greyscale
  
It would have been obvious to a POSITA to add bending holes in the substrate in the bending area of the Minami substrate for easier and reliable bending.
As shown in Fig. 6, reproduced below, Minami discloses a plurality of insulation films in the bending area which are insulating film 202, window insulating film 204, …

    PNG
    media_image3.png
    391
    689
    media_image3.png
    Greyscale

Specifically, Minami discloses: “In particular, the folding region 85 is configured such that the metal wiring lines 811 are formed on the substrate 201 with the insulating film 202 interposed therebetween and the flattening film 203 and the window insulating film 204 are laminated in order on the metal wiring lines 811 and are covered with the sheet resin 209 from above.” Minami at paragraph 79. Emphasis added.
a plurality of link lines crossing the bending area, each of the link lines including a portion disposed above the at least one first hole, wherein at least a portion of the at least one first hole is provided between two adjacent link lines in the bending area;
Minami also discloses metal wiring lines 811 on the flexible substrate as shown in Fig. 6. Specifically, Minami discloses: “As apparently seen from FIG. 6, only metal wiring lines 811 are laid out in the wiring line section 81 of the folding region 85 while a circuit section including a transistor or like is not laid out. In particular, the folding region 85 is configured such that the metal wiring lines 811 are formed on the substrate 201 with the insulating film 202 interposed therebetween and the flattening film 203 and the window insulating film 204 are laminated in order on the metal wiring lines 811 and are covered with the sheet resin 209 from above.” Minami at paragraph 79. Emphasis added.

Minami discloses a plurality of gate lines and a plurality of data lines formed on the flexible substrate.
Fig. 1 of Minami, reproduced below, shows a plurality of gates lines and data lines.

    PNG
    media_image4.png
    445
    643
    media_image4.png
    Greyscale


a plurality of thin film transistors formed at intersections between the gate lines and the
data lines.
	Fig. 1 shows thin film transistors in boxes 20. Minami discloses: “In FIG. 6, a circuit section including thin film transistors (TFTs) 22 including a gate electrode 221 and so forth is formed on a foldable substrate 201. Further, an insulating film, that is, a gate insulating film 202, a flattening film 203 and a window insulating film 204 are laminated in this order on the substrate 201. Further, as an electro-optical element, for example, an organic EL element 21 is formed in a recessed portion of the window insulating film 204. The TFTs 22 are, for example, driving transistors for driving such organic EL elements 21.” Minami at paragraph 75, Emphasis added.
a plurality of pads formed in the pad area, each pad electrically connected with one of the gate or data lines. Not shown however it is inherently located in pad area 80A to provide places for contacting the link lines and peripheral circuits.

Claim 10:
The display device according to claim 9, wherein the link lines are formed in a
link area of the flexible substrate,
wherein the link lines connect the respective pads to the gate and data lines on the flexible substrate, and
wherein the bending area and the link area overlap with each other.
These recited limitations are met as explained in claim 9 above with reference to Figs. 1, 2A, 2B and 6.

Claims 11 and 12
11. 	The display device according to claim 10, wherein the bending area is wider
than the link area.
12. 	The display device according to claim 10, wherein the link area is wider than
the bending area.
	The combination discussed in claim 10 above does not expressly disclose the relative widths of the bending area and the link area. However, this feature would have been obvious to a POSITA because it is merely a matter of designing in view of the specification. For example, the width of the bending area and the width of the link area can be designed to make it narrower or wider in view of the curve of the bending, the frequency oscillation of the clock running the system to avoid cross-talk, interference …

Claim 13
The display device according to claim 9, wherein the link lines are disposed in
the bending area and in a link area of the flexible substrate. 
Minami discloses this feature since these links provide electrical connections of pixel circuits in the display area and the peripheral circuits outside the display area.

Claim 14:
The display device according to claim 9, wherein for a pixel area in the display area (Fig. 1 of Minami shows pixel area PXLC), a corresponding gate line is formed on a gate insulation layer together with a gate electrode, and a corresponding link line is connected to the corresponding gate line through a link hole which passes through an interlayer insulation film to expose at least a part of the corresponding gate line (these configurations are inherent because each pixel area includes transistor which has gate electrode for receiving signal from the outside of the display area).

Claim 15:
The display device according to claim 14, wherein the insulation films include
at least two among:
a buffer film formed on the flexible substrate,
a gate insulation layer formed on the buffer film or the flexible substrate, and
an interlayer insulation film formed on the gate insulation layer or the flexible substrate.
Minami discloses: “In FIG. 6, a circuit section including thin film transistors (TFTs) 22 including a gate electrode 221 and so forth is formed on a foldable substrate 201. Further, an insulating film, that is, a gate insulating film 202, a flattening film 203 and a window insulating film 204 are laminated in this order on the substrate 201. Further, as an electro-optical element, for example, an organic EL element 21 is formed in a recessed portion of the window insulating film 204. The TFTs 22 are, for example, driving transistors for driving such organic EL elements 21.” Minami at paragraph 75. Emphasis added.

Claims 16 and 17:
16.	The display device according to claim 15, further comprising:
at least one second hole formed within the at least one first hole,
the at least one second hole being located at a periphery area of one of the link lines, and passing through a part of one of the insulation films.
17.	The display device according to claim 16, wherein the at least one second hole
exposes an upper surface of the flexible substrate in the bending area.
Fig. 7 of Hashimoto shows first and second holes 400, exposing upper surface of the flexible substrate in the bending area.

Claim 18:
The display device according to claim 16, further comprising:
a protective film covering the link lines,
wherein the at least one second hole passes through the protective film.
Minami discloses: “The pixel section including the organic EL elements 21 and the TFTs 22 is protected by a protective layer 208 from above. The substrate 201 is covered over an overall area thereof with a sheet resin 209. Further, above the sheet resin 209 on the substrate main body section 70.sub.A on which the pixel array section 30 is formed, an opposing substrate 209 which is a second substrate formed from a sealing film, a glass substrate or the like is disposed. In other words, the opposing substrate 210 is disposed only in a region of the substrate main body section 70.sub.A so as not to extend to the folding region 85.” Minami at paragraph 78. Emphasis added.

Claims 19 and 21:
19.	The display device according to claim 18, further comprising:
an active layer formed in a part of a pixel area on the buffer film (as discussed in paragraph 78 of Minami in claim 18).
a gate electrode formed on the gate insulation layer;
source and drain electrodes on the interlayer insulation film;
a first electrode on the protective film;
a light emitting layer on the first electrode; and
a second electrode on the light emitting layer.
21.	The display device according to claim 19, further comprising:
a bank formed on a periphery of the pixel area on the protective film to overlap at least a
part of an edge of the first electrode.

As shown in Fig. 6 of Minami and discussed in paragraph 75 of Minami. Also see claim 15. Specifically, Minami discloses: “In FIG. 6, a circuit section including thin film transistors (TFTs) 22 including a gate electrode 221 and so forth is formed on a foldable substrate 201. Further, an insulating film, that is, a gate insulating film 202, a flattening film 203 and a window insulating film 204 are laminated in this order on the substrate 201. Further, as an electro-optical element, for example, an organic EL element 21 is formed in a recessed portion of the window insulating film 204. The TFTs 22 are, for example, driving transistors for driving such organic EL elements 21.” Minami at paragraph 75. Emphasis added.

Claim 20:
The display device according to claim 19, further comprising:
a sealing layer on the second electrode in the display area.
Minami discloses: “The pixel section including the organic EL elements 21 and the TFTs 22 is protected by a protective layer 208 from above. The substrate 201 is covered over an overall area thereof with a sheet resin 209. Further, above the sheet resin 209 on the substrate main body section 70.sub.A on which the pixel array section 30 is formed, an opposing substrate 209 which is a second substrate formed from a sealing film, a glass substrate or the like is disposed. In other words, the opposing substrate 210 is disposed only in a region of the substrate main body section 70.sub.A so as not to extend to the folding region 85.” Minami at paragraph 78. Emphasis added.

Claim 28:
The display device according to claim 9, wherein a width of each of the at least
one first hole is wider than a width of each of the link lines.
	Fig. 7 of Hashimoto discloses this limitation. 

Claims 29 and 30:
29.	The display device according to claim 9, further comprising:
a protective film formed on the flexible substrate,
wherein the protective film fills the at least one first hole in the bending area.
	30.	The display device according to claim 9, wherein the bending area is bent such
that the pad area including the pads is provided under the display area of the flexible substrate.
The combination discussed in claim 9 discloses these limitations. Fig. 6 of Minami discloses protective film 209.
Response to Arguments
Applicant’s response filed on 11/3/2022 has been carefully considered. The following are the examiner’s responses:
Regarding the claim objections, applicant argues that support is provided in the application document under the title “Status of Claims and Support for Claim Changes under 37 CFR 1.173(c) filed on 8/21/2020. Specifically, it states in that document that:

All new claims 9-30 are fully supported at least by the non-limiting examples shown in Figs. 4, 7. 9 and 10 and described in the corresponding description in the specification, e.g., col. 6, lines 35-40; col. 6, lines 63 - col. 7, line 5; col 8, line 28 - col 9, line 32; col. 9, line 41 - col. 9, line 64; and col. 10, line 5 - col. 10, line 10.


The statement is too general and therefore it is not in compliance with the requirement under 37 CFR 1.173(c). As stated in 37 CFR 1.173(c), explanation of support must be provided for each of the newly added limitations. In this instant case, because claims 9-30 are new, explanation of support must be provided for each of the new limitations in each of claims 9-30. A general statement as stated in the filed paper does not satisfy this requirement.   

Regarding the prior art rejection, as discussed in the rejection, the combination of Minami and Hashimoto discloses” at least one first hole for bending the bending area passing through a part of at least one of the insulation films” and “a plurality of link lines crossing the bending area, each of the link lines including a portion disposed above the at least one first hole”.
Regarding the argument at page 10 that:
Hashimoto’544 discloses a semiconductor device comprising a hole formed in a bent area of a substrate. However, in the semiconductor device of Hashimoto'544, the hole penetrates the substrate to reduce the resilience of the substrate. Thus, the hole of Hashimoto’544 is a component that performs a different function than the first hole of Applicant's embodied invention which passes through a part of at least one of the insulating layers to prevent breakage or disconnection of the link lines to bending stress.

	Applicant appears to argue that Hashimoto cannot be used because the function of the hole in Hashimoto is different from the function of the hole in the application.
This argument is not found persuasive because the claim is an apparatus claim and the function of an element in the reference is not required to be the same as the function of the element recited in the claim. In this instant case, the combination of Minami and Hashimoto has the same structure as the claimed device and there is a motivation to combine, the obviousness rejection is proper.
Regarding the argument also at page 10 that there is no motivation to combine Minami and Hashimoto because Minami is about a display apparatus capable of reducing the circuit scale whereas Hashimoto is about a device that can be made more compact. 
This argument is not found persuasive because as discussed in the preceding rejection, Hashimoto discloses a flexible substrate 410 with bending holes 400 and it expressly discloses that by adding bending holes, the bending will be easier and reliable. Minami discloses a flexible substrate including a bending area. A POSITA would have been motivated to add bending hole in the bending area as taught in Hashimoto in the Minami’s device for easier and reliable bending.   
Allowable Subject Matter
 Claims 22-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 22-25, the prior art of record fails to teach or render obvious the inclusion of a limitation that “a corresponding link line is connected to the corresponding gate line through a link hole which passes through an interlayer insulation film to expose at least a part of the corresponding gate line” as recited in claim 22.
Regarding claims 26-27, the prior art of record fails to teach or render obvious the inclusion of a limitation that “an anti-etching layer formed between the flexible substrate and the insulation films in the bending area, wherein a part of the anti-etching layer is exposed by the at least one first hole, and wherein one of the link lines contacts the exposed part of the anti-etching layer in the bending area” as recited in each of claims 26 and 27.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the ‘092 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
 	Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
 	These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
 	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Nguyen whose telephone number is (571)272-1748.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm ET.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer, can be reached on 313-446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Nguyen/
Primary Examiner
CRU, AU 3991

Conferees:
/Tuan H. Nguyen/
Primary Examiner
CRU, AU 3991

/T.M.S/Supervisory Patent Examiner, Art Unit 3991